COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR RECONSIDERATION

Appellate case name:     Anna Amboree v. Michelle Bonton, Sonia Jordan, Danielle Harrison,
                         and Decounder Thompson

Appellate case number:   01-21-00026-CV

Trial court case number: 2012-55684

Trial court:             157th District Court of Harris County

Date Motion Filed:       June 11, 2021

Party filing motion:     Appellant

       Appellant, Anna Amboree, has filed an opposed Motion to Reinstate, which we construe
as a motion for rehearing of the judgment dismissing Appellant’s appeal for failure to pay the
appellate filing fee.

       We withdraw our opinion and judgment issued on June 8, 2021 and reinstate this case on
the Court’s active docket. Appellant’s brief is due within 30 days of the date of this order.
        It is so ORDERED.

Judge’s signature: /s/ Julie Countiss________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Landau and Countiss.

Date: July 6, 2021